UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)November 1, 2012 j2 Global,Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 0-25965 (Commission File Number) 51-0371142 (IRS Employer Identification No.) 6922 Hollywood Blvd. Suite 500 Los Angeles, California90028 (Address of principal executive offices) (323)860-9200 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 AND 7.01. RESULTS OF OPERATIONS AND FINANCIAL CONDITION AND REGULATION FD DISCLOSURE. On November 1, 2012, j2 Global, Inc. (the “Company”) issued a press release announcing its financial results for the third quarter of fiscal 2012. In the press release, the Company also reaffirmed its previously issued fiscal 2012 revenues estimate of between $345 to $365 million and increased its non-GAAP net earnings per diluted share guidance to exceed, rather than to equal, its fiscal 2011 result. In addition, the press release announced that the Company has declared a quarterly cash dividend to its shareholders of $0.225 per common share. The dividend will be paid on November 26, 2012, to all shareholders of record as of the close of business on November 12, 2012. Future dividends will be subject to approval by the Company’s board of directors.A copy of the press release is furnished as Exhibit 99.1 to this Form 8-K. Also on November 1, 2012, at 5:00 p.m. Eastern time, the Company hosted its third quarter 2012 earnings conference call and Webcast. Via the Webcast, j2 Global presented portions of its November 1, 2012 Investor Presentation, which contains a summary of the Company’s financial results for the fiscal quarter ended September 30, 2012, a reaffirmation of the Company’s financial estimates for the fiscal year ending December 31, 2012, and certain other financial and operating information regarding the Company. A copy of this presentation is furnished as Exhibit 99.2 to this Form 8-K. NOTE: This information is being furnished under both Item 2.02 (Results of Operations and Financial Condition) and Item 7.01 (Regulation FD Disclosure) of Form 8-K and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits Exhibit Number Description Press Release dated November 1, 2012. November 1, 2012 Investor Presentation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. j2 Global, Inc. (Registrant) Date: November 1, 2012 By: /s/ Jeffrey D. Adelman Jeffrey D. Adelman Vice President,General Counsel and Secretary INDEX TO EXHIBITS Exhibit Number Description Press Release dated November 1, 2012. November 1, 2012 Investor Presentation.
